       Case 2:17-cr-00306-JCM-VCF Document 695
                                           694 Filed 04/17/20
                                                     04/16/20 Page 1 of 4




 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@crdslaw.com
     CORY READE DOWS & SHAFER
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Attorney for Defendant MARKO LEOPARD

 6
                           UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8
                                               ***
 9
     UNITED STATES OF AMERICA,                   )   2:17-cr-00306-JCM-CVF
10                                               )
                                  Plaintiff,     )
11                                               )
      v.                                         )
12                                               )   STIPULATION TO CONTINUE
                                                 )   MARKO LEOPARD’S
13   MARKO LEOPARD,                              )   SENTENCING HEARING
                                                 )   (First Request)
14                                Defendant.     )
                                                 )
15                                               )
16                                               )

17         IT IS HEREBY STIPULATED by and between the United States of

18   America, by and through the undersigned; and MARKO LEOPARD, Defendant, by
19
     and through his counsel, Angela H. Dows, Esq. that the sentencing hearing in the
20
     above-entitled matter, currently scheduled for April 28, 2020, at the hour of 10:00
21
22   a.m., be vacated and continued for approximately ninety (90) days, or to a date and

23   time to be set by this Honorable Court. This is the first request for a continuance
24
     in this case. This Stipulation is entered into based upon the following:
25
           1.     Defense counsel has been unable to conduct an in-person visit with
26
           her client since the COVID-19 pandemic orders have been in effect. Defense
      Case 2:17-cr-00306-JCM-VCF Document 695
                                          694 Filed 04/17/20
                                                    04/16/20 Page 2 of 4




 1        counsel requests additional time to be able to review documents with the
 2
          client prior to the filing of not only the formal objections to the presentence
 3
          report, but also Mr. Leopard’s sentencing memorandum.
 4
 5        2.     Defense counsel is further awaiting one or more letters in support of

 6        Mr. Leopard that are anticipated to be sent from Mr. Leopard’s home
 7
          country of Macedonia.
 8
          3.     In sum, defense counsel also requests additional time to be able to
 9
10        adequately represent her client in relation to sentencing, including

11        preparing/filing objections, and gathering sentencing information on behalf
12
          of the client.
13
          4.     Defendant MARKO LEOPARD has no objection to the continuance
14
15        after conferring thereon.

16        5.     For all the above-stated reasons, the ends of justice would best be
17
          served by a continuance of the April 28, 2020 sentencing hearing.
18
          DATED this 15th day of April, 2020.
19
20
     United States Department of Justice             CORY READE DOWS & SHAFER
21   By: /s/ Chad W. McHenry                         By: /s/ Angela H. Dows
     DAVID L. JAFFE                                  ANGELA H. DOWS, ESQ.
22   Chief, Organized Crime and Gang Section         Appointed Counsel for
     KELLY PEARSON                                   Defendant Marko Leopard
23   Deputy Chief –
     Organized Crime and Gang Section
24   CHAD W. MCHENRY
     ALEXANDER B. GOTTFRIED
25   Trial Attorneys –
     Organized Crime and Gang Section
26   Counsel for Plaintiff
                                           2
        Case 2:17-cr-00306-JCM-VCF Document 695
                                            694 Filed 04/17/20
                                                      04/16/20 Page 3 of 4




 1
 2                           UNITED STATES DISTRICT COURT
 3                                  DISTRICT OF NEVADA
 4                                                ***
 5    UNITED STATES OF AMERICA,                     )   2:17-cr-00306-JCM-CVF
                                                    )
 6                                   Plaintiff,     )
                                                    )
 7    v.                                            )
                                                    )   FINDINGS OF FACT,
 8                                                  )   CONCLUSIONS OF LAW, AND
 9    MARKO LEOPARD,                                )   ORDER THEREON
                                                    )
10                                   Defendant.     )
                                                    )
11                                                  )
                                                    )
12
            Based on the pending Stipulation of the parties, and good cause appearing
13
14   therefore, the Court finds and concludes that:

15          1.       Defendant Marko Leopard requires additional time to prepare for
16
     sentencing and meet with his counsel in light of the COVID-19 pandemic affecting
17
     in-person visitation;
18
19          2.       That this is the first request for a continuance of the sentencing date

20   in this case;
21
            3.       The ends of justice served by granting said continuance outweigh the
22
     best interest of the public and the defendant in a speedy sentencing, since the
23
24   failure to grant said continuance would be likely to result in a miscarriage of

25   justice, and would deny the parties herein sufficient time and the opportunity
26
                                                    3
       Case 2:17-cr-00306-JCM-VCF Document 695
                                           694 Filed 04/17/20
                                                     04/16/20 Page 4 of 4




 1   within which to be able to effectively and thoroughly prepare for sentencing, taking
 2
     into account the exercise of due diligence;
 3
           4.     That counsel for Defendant has conferred with his client, and
 4
 5   Defendant Marko Leopard does not object to the requested continuance;

 6         5.     That for all the above-stated reasons, the ends of justice would best
 7
     be served by a continuance of the April 28, 2020 sentencing hearing.
 8
                                           ORDER
 9
10         IT IS THEREFORE ORDERED that the sentencing, currently scheduled for

11                                                 December 8, 2020
     April 28, 2020 be vacated and continued to ____________________________________
12
                    11:00 ___.m.
     at the hour of _____   a
13
           IT IS SO ORDERED. April 17, 2020.
14
15
16
                                      _____________________________________________
17                                    THE HONORABLE JAMES C. MAHAN
                                      UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
                                                   4
